Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 18, 2013 (the
“Effective Date”) by and between ViewRay Incorporated (the “Company”) and Chris
Raanes (the “Executive”).

WHEREAS, the Company desires to procure the services of Executive, and Executive
is willing to be employed by the Company, upon the terms and subject to the
conditions contained herein.

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive agrees to be employed by the Company, upon the
following terms and conditions:

1. Employment. Subject to and upon the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive accepts
employment. The Executive’s employment with the Company is effective as soon as
practicable, but no later than February 4, 2013 (the “Executive Start Date”).

2. Employment at Will. The Executive and the Company understand and agree that
the Executive is an employee at-will, and that the Executive may resign, or the
Company may terminate the Executive’s employment, at any time and for any or for
no reason. Nothing in this Agreement or the Related Agreement (as hereinafter
defined) shall be construed to alter the at-will nature of the Executive’s
employment, nor shall anything in this Agreement or the Related Agreement be
construed as providing the Executive with a definite term of employment.

3. Position. During the Executive’s employment with Company, the Executive shall
serve as President and Chief Executive Officer. The Executive shall perform
those duties generally required of persons in the position of President and
Chief Executive Officer, including but not limited to, direct oversight of the
day to day management of the Company’s facilities, personnel, finances, research
and development, business development, marketing and sales and other related
functions, as well as such other duties, not inconsistent with this Agreement,
the Bylaws of the Company as the same may be amended or amended and restated
from time to time, or the Amended and Restated Certificate of Incorporation of
the Company as the same may be amended or amended and restated from time to time
(the “Certificate of Incorporation”), as the Company’s Board of Directors (the
“Board”) may from time to time direct (the “Executive Duties”). The Executive
shall be subject to the authority of the Board and shall report and be
responsible to the Board.

4. Scope of Services. The Executive agrees to devote his full business time and
attention, skills and best efforts to the performance of the Executive Duties
and shall not, during his employment by the Company, without the prior written
approval of the Board, be employed by or otherwise engaged in any other business
activity requiring any of the Executive’s time, except as expressly set forth on
Exhibit A attached hereto. The Executive shall not be required to relocate his
primary residence or his family to the greater Cleveland, Ohio area. The parties
agree that a significant portion (but no required minimum) of the Executive’s
work as President and Chief Executive Officer of the Company is expected to be
performed out of the Company’s office in Oakwood Village, Ohio (or such other
location in the greater Cleveland, Ohio area as the Company may from time to
time utilize as its principal offices). The parties also agree,

 

1



--------------------------------------------------------------------------------

however, that the Executive may perform a significant portion of his work from a
remote (or home) office; provided, that such remote (or home) working
arrangement does not adversely affect the Executive’s ability to perform the
Executive Duties (as reasonably determined by the Board, without the vote of the
Executive if the Executive is a member of the Board at such time). Whether the
Company’s principal offices will change locations is one of the decisions the
Executive will be expected to drive, and the Board looks forward to the
discussion on the relocation of part or all of the Company. The Company
understands that the relocation of the Company to Silicon Valley, while not
guaranteed, is the likely outcome of the strategic review the Executive will
undertake.

5. Salary, Compensation and Benefits.

5.1 Base Salary. The Company agrees to pay, and the Executive agrees to accept,
as the Executive’s salary for all services to be rendered by the Executive
hereunder, a salary at an annual rate of $415,000 (“Base Salary”), payable in
accordance with the Company’s standard payroll practices. The Base Salary is
subject to annual increases in the sole discretion of the Board.

5.2 Bonuses.

5.2.1 Performance Bonus. For each calendar year during which the Executive is
employed by the Company, the Executive will be eligible (but not entitled) to
receive, upon achievement of both individual and Company goals for such calendar
year, a target performance bonus of 50% of Base Salary for that calendar year
(the “Performance Bonus”). The individual and Company goals will be established
at the beginning of the year, through good faith collaboration between the
Executive and the Board. Any Performance Bonus will be paid on or before such
date or dates as may from time to time be established by the Board. For the
calendar year 2013, the Performance Bonus, if any, will be pro-rated based on
the Executive Start Date.

5.2.2 Signing Bonus. As additional consideration for the Executive’s agreement
to accept employment with the Company, and contingent upon: (i) the execution
and delivery of the Related Agreement by the Executive, and (ii) the Executive
commencing his employment as President and Chief Executive Officer under this
Agreement on the Executive Start Date, the Company shall pay to the Executive a
signing bonus in an amount equal to Fifty Thousand dollars ($50,000) (the
“Signing Bonus”). The signing bonus will be paid in two installments: (1) Fifty
percent of the bonus will be paid on the Executive Start Date, and (2) the
remaining fifty percent will be paid on the six-month anniversary of the
Executive Start Date, provided the Executive is employed on such date. The
signing bonus will be recoverable by the Company on a pro-rata basis if the
Executive voluntarily terminates his employment prior to the first anniversary
of the Executive Start Date.

5.3 Incentives, Savings and Retirement Plans. During the Executive’s employment
with the Company, the Executive shall also be entitled to participate in all
incentive stock option, savings, and retirement plans, policies and programs
made available by the Company to executive-level employees generally (“Plans”).
Such Plans shall be subject to

 

2



--------------------------------------------------------------------------------

change from time to time as deemed appropriate and necessary by the Company. In
addition, as soon as reasonably practicable after the Executive Start Date and
subject to the approval of the Board, the Executive shall be entitled to a stock
option grant (the “Option”) to purchase such number of shares of the Company’s
common stock that represent 5.0% of the issued and outstanding shares of the
Company as of January 18, 2013 (calculated on an as-converted-to-common stock
basis). The Option will be exercisable at a price per share equal to the fair
market value per share of the Company’s Common Stock on the date of the grant.
One quarter of the shares underlying the Option will vest on the twelve
(12) month anniversary of the Executive Start Date, with 1/48th of the total
number of remaining shares vesting on the first day of each month thereafter.

5.4 Carve-Out Plan. The Company will implement a change in control carve-out
plan (the “Carve-Out Plan”) that will provide the Executive with minimum levels
of compensation at various transaction price levels as indicated in the
spreadsheet attached hereto as Exhibit B. Notwithstanding the foregoing, the
Executive will remain vested and be eligible to participate (to the extent
vested on the termination date) in the Carve-Out Plan only if and for so long as
he is employed at the time of, or within six months prior to, the closing of a
Change in Control, unless Executive’s employment is terminated for Cause by the
Company.

5.5 Fringe Benefits. During the Executive’s employment with the Company, the
Executive shall be entitled to participate in such group medical, travel and
accident, short and long-term disability and term life insurance benefits, if
any, as the Company shall make generally available from time to time to
executive-level employees. Such benefits shall be subject to change from time to
time as deemed appropriate and necessary by the Company. If the Company’s group
medical plan does not allow the Executive to continue to receive medical care
from the same doctors that provided medical care to the Executive under the
health insurance plan provided to the Executive by his prior employer, then the
Company agrees to cooperate with the Executive to provide an alternative health
insurance plan to the Executive that will allow the Executive to continue to
receive medical care from such doctors (the “Alternative Plan”), as soon as
reasonably practicable after the Executive Start Date; provided, however, that
(i) the cost to the Company of the Alternative Plan is reasonable and (ii) the
Executive shall be solely responsible for determining that the Executive can
continue to receive medical care from such doctors under the Alternative Plan
prior to its implementation by the Company.

5.6 Reimbursement.

5.6.1 General. During the Executive’s employment with the Company, the Company
shall reimburse the Executive (or, in the Company’s sole discretion, shall pay
directly), upon presentation of vouchers and other supporting documentation as
the Company may reasonably require, for reasonable out-of-pocket expenses
incurred by the Executive relating to the business or affairs of the Company or
the performance of the Executive’s duties hereunder, including, without
limitation, reasonable expenses with respect to travel, lodging and similar
items (other than those expenses addressed by section 5.6.2 herein), provided
that the incurring of such expenses shall have been approved in accordance with
the Company’s regular reimbursement procedures and practices in effect from time
to time. The Company’s regular reimbursement procedures and practices and the
reasonableness of future travel, lodging and similar items shall be subject to
the periodic review and amendment by the Board.

 

3



--------------------------------------------------------------------------------

5.6.2 Commuting Expenses. During the Executive’s employment with the Company,
the Company shall reimburse the Executive for reasonable costs of housing and
transportation in the greater Cleveland area and commercial air travel by the
Executive between his home and the Company’s principal offices in Oakwood
Village, Ohio, as required by this Agreement and subject to the Company’s travel
and related procedures and practices as established by the Board and as in
effect from time to time; provided, that in addition to complying with all
travel and related policies, the “reasonableness” of all such costs shall be
determined by the Board. Notwithstanding anything in this Section 5.6.2 to the
contrary, if the Executive voluntarily relocates to Oakwood Village, Ohio or the
greater Cleveland, Ohio area at any time during the Executive’s employment with
the Company, the Company’s obligations under this Section 5.6.2 shall
immediately cease and the Company shall reimburse the Executive for those
reasonable expenses associated with relocation that have been approved by the
Board.

5.7 Vacation. In addition to statutory holidays, the Executive shall be entitled
to four weeks paid vacation each calendar year during the Executive’s
employment, accruing ratably each month. The Company also agrees to allow the
Executive an additional four week period of time off, at a time of the
Executive’s choosing, but scheduled with the best interests of the Company in
mind, within 24 months of the Effective Date.

5.8 Withholding. The Company may withhold from the Executive’s compensation all
applicable amounts required by law.

6. Termination of Employment.

6.1 General. In the event the Executive’s employment with the Company terminates
for any reason (including death or disability), the Company shall pay to the
Executive (i) any Base Salary as well as accrued vacation pay, expense
reimbursements, compensation and benefits under any Plan, and any and all
benefits and other similar amounts, accrued but unpaid as of the date of
termination, and (ii) the awarded but unpaid portion, if any, of the Bonuses for
any prior year.

6.2 Without Cause or With Good Reason. If the Company terminates the Executive’s
employment without Cause (as defined below), or the Executive resigns for Good
Reason (as defined below), then, provided that the Executive executes and
delivers, and does note revoke, a general release of claims in a form reasonably
satisfactory to the Company (i) the Company shall pay an amount equal to twelve
months of the Executive’s Base Salary (at the rate in effect at the time of
termination), and (ii) the Company shall make payment of a prorated portion of
the Performance Bonus to which the Executive would otherwise be entitled, if
any, for the calendar year in which Executive’s employment with the Company
terminates, pursuant to the payment schedule in the following sentence
(collectively, the “Severance Payments”). Base Salary severance payments will be
made in equal installments on the days regular payments are made to Company
employees. The prorated portion of the Performance Bonus, if any, will be

 

4



--------------------------------------------------------------------------------

paid on the date that bonus payments are made to current Company employees, or
on the regular payroll day that the Company makes the first Base Salary
severance payment, whichever is later. Provided that the Executive properly
elects COBRA continuation coverage, the Company will reimburse the Executive for
the cost of the insurance premiums for such coverage. The Executive will be
eligible to receive such reimbursement until the earliest of (i) the
twelve-month anniversary of the Executive’s termination, (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer. In addition, the Option grant shall
provide that if the Company terminates the Executive’s employment without Cause,
or the Executive resigns for Good Reason, then the shares underlying the option
grant that would otherwise (absent the termination) have vested in the 12 months
following the Executive’s termination shall accelerate and become fully-vested
as of the date of the Executive’s termination. In no event shall the Executive
or the Executive’s estate or beneficiaries be entitled to any of the payments or
benefits set forth in this Section 6.2 upon termination of the Executive’s
employment by reason of his disability or death.

6.3 Change of Control . The Option grant shall provide that, in the event that a
Change of Control (defined below) occurs during the Executive’s employment
hereunder and the Executive’s employment is terminated by the Company (or its
successor) without Cause or by the Executive for Good Reason at any time three
months prior to or eighteen months following such Change of Control, then all
Option Shares shall accelerate and become vested and exercisable as of the date
of such termination. A “Change of Control” is defined as (i) a sale of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole or (ii) a merger, consolidation or other similar business combination
involving the Company, if, upon completion of such transaction the beneficial
owners of voting equity securities of the Company immediately prior to the
transaction beneficially own less than fifty percent of the successor entity’s
voting equity securities; provided, that “Change of Control” shall not include a
transaction where the consideration received or retained by the holders of the
then outstanding capital stock of the Company does not consist primarily of
(i) cash or cash equivalent consideration, (ii) securities which are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
successor statute and/or (iii) securities for which the Company or any other
issuer thereof has agreed, including pursuant to a demand, to file a
registration statement within ninety days of completion of the transaction for
resale to the public pursuant to the Securities Act.

6.4 Code Section 280G.

6.4.1 in the event it shall be determined that any payment or distribution to
the Executive or for the Executive’s benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the Company or the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Code), whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”), would constitute
a “parachute payment” under Section 280G(b)(2) of the Code and would be subject
to the excise tax imposed by Section 4999 of the Code (together with any
interest or penalties imposed with respect to such excise tax, the “Excise
Tax”), then the Payments shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code

 

5



--------------------------------------------------------------------------------

but only if, by reason of such reduction, the net after-tax benefit received by
the Executive shall exceed the net after-tax benefit received by the Executive
if no such reduction was made. The specific Payments that shall be reduced and
the order of such reduction shall be determined so as to achieve the most
favorable economic benefit to the Executive, and to the extent economically
equivalent, the Payments shall be reduced pro rata, all as determined by the
Company in its sole discretion. For purposes of this Section 6.4.1, “net
after-tax benefit” shall mean (i) the Payments which the Executive receives or
are then entitled to receive from the Company that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income taxes payable with respect to the
Payments calculated at the maximum marginal income tax rate for each year in
which the Payments shall be paid to the Executive (based on the rate in effect
for such year as set forth in the Code as in effect at the time of the first
payment of the foregoing), less (iii) the amount of Excise Taxes imposed with
respect to the Payments.

6.4.2 All determinations required to be made under this Section 6.4 shall be
made by such nationally recognized accounting firm as may be selected by the
Audit Committee of the Board of the Company as constituted immediately prior to
the change in control transaction (the “Accounting Firm”), provided, that the
Accounting Firm’s determination shall be made based upon “substantial authority”
within the meaning of Section 6662 of the Code, The Accounting Firm shall
provide its determination, together with detailed supporting calculations and
documentation, to the Executive and the Company within 15 business days
following the date of termination of the Executive’s employment, if applicable,
or such other time as requested by the Executive (provided that the Executive
reasonably believes that any of the Payments may be subject to the Excise Tax)
or the Company. All reasonable fees and expenses of the Accounting Firm in
reaching such a determination shall be borne solely by the Company.

7. Related Agreement. The Executive is executing on the date hereof a
Confidentiality, Inventions and Non-Interference Agreement (as may be amended
from time to time, the “Related Agreement”). It shall be a condition precedent
to the Executive’s effective employment under this Agreement that the Executive
shall have executed and delivered to the Company the Related Agreement.
Executive hereby covenants and agrees to abide by the terms of the Related
Agreement at all times.

8. Executive’s Representations, Warranties and Covenants. The Executive
represents and warrants that the Executive is not a party to any other
employment, non-competition, or other agreement or restriction which could
interfere with the Executive’s employment with the Company or the Executive’s or
the Company’s rights and obligations hereunder and that the Executive’s
acceptance of employment with the Company and the performance of the Executive’s
duties hereunder will not breach the provisions of any contract, agreement, or
understanding to which the Executive is party or any duty owed by the Executive
to any other person. The Executive hereby further covenants and agrees that the
Executive shall abide by all Company policies, procedures, rules and
regulations, including, without limitation, those policies, procedures, rules
and regulations set forth in the Company’s Employee Handbook, as may be amended
from time to time.

 

6



--------------------------------------------------------------------------------

9. Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

9.1 “Cause” shall mean the Executive’s: (i) dishonesty of a material nature;
(ii) theft or embezzlement of Company funds or assets; (iii) conviction of, or
guilty or no contest plea, to a felony charge or any misdemeanor involving moral
turpitude, or the entry of a consent decree with any governmental body;
(iv) noncompliance in any material respect with any laws or regulations, foreign
or domestic; (v) violation of any express direction or any rule, regulation or
policy established by the Board that is consistent with the terms of this
Agreement; (vi) material breach of this Agreement or material breach of the
Executive’s fiduciary duties to the Company; (vii) gross incompetence, gross
neglect, or gross misconduct in the performance of the Executive’s duties; or
(viii) repeated and consistent failure to perform the duties under this
Agreement during normal business hours except during vacation periods or
absences due to temporary illness. If the Board determines in good faith (if the
Executive is a member of the Board at such time he shall not be entitled to
participate in such determination) that Cause for termination exists, the
Executive shall be given written notice by the Board that provides the factual
basis for the determination and the Executive shall have ten business days to
respond and to try and cure the condition(s) giving rise to the determination
prior to that determination becoming final; provided, however, that this
sentence shall not apply to, nor shall the Board be obligated to provide any
such cure period for conditions of Cause which by their nature, and as
reasonably determined by the Board, are not subject to cure.

9.2 “Good Reason” shall mean, in the context of a resignation by the Executive,
a resignation that occurs within thirty days following the Executive’s first
having knowledge of any (i) material reduction in the Executive’s Base Salary,
(ii) material breach of this Agreement by the Company, or (iii) material
diminution of the Executive’s title as Chief Executive Officer or
responsibilities as Chief Executive Officer imposed by the Board (other than in
response to an event constituting Cause); provided, however, with respect to
subclause (1) above, that any reduction of Executive’s Base Salary that is
consistent with general reductions in the base salaries of other executives of
the Company as part of a plan to avoid insolvency of the Company or manage any
financial distress or hardship of the Company shall not be deemed to constitute
a material reduction in the Executive’s Base Salary for purposes of this
Section 9.2; and provided, further, with respect to subclause (ii) above, that
in the case of a material breach, Good Reason shall only exist where the
Executive has provided the Company with written notice of the breach and the
Company has failed to cure such breach within ten business days of such written
notice of breach.

10. Indemnification. During the Executive’s employment with the Company and
thereafter, the Company shall indemnify, defend and hold the Executive harmless
to the extent and pursuant to: (i) Articles Seventh and Eighth of the
Certificate of Incorporation, and (ii) the terms and conditions of a Directors
Indemnification Agreement between the Executive and the Company, if any, as the
same may be amended or amended and restated from time to time.

11. Waivers and Amendments. The respective rights and obligations of the Company
and the Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended and the terms and
conditions of this Agreement may be amended only

 

7



--------------------------------------------------------------------------------

with the written consent of a duly authorized representative of the Company and
the Executive. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

12. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns. The Executive may not
assign or delegate to any third person the Executive’s obligations under this
Agreement. The rights and benefits of the Executive under this Agreement are
personal to him and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

13. Entire Agreement. This Agreement and the Related Agreement constitutes the
full and entire understanding and agreement of the parties with regard to the
subjects hereof and thereof and supersede in their entirety all other or prior
agreements, whether oral or written, with respect thereto.

14. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including Federal Express and U.S. Postal Service
overnight delivery service) or, deposited with the U.S. Postal Service mailed
first class, registered or certified mail, postage prepaid, as set forth below:

If to the Company, addressed to:

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village, OH 44146

Attn: Board of Directors

Fax: 1-800-417-3459

with a copy, which shall not constitute notice, to:

Bingham McCutchen

1 Federal Street,

Boston, MA 02110

Attn: Julio E. Vega

Fax: 617.951.8736

If to the Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such

 

8



--------------------------------------------------------------------------------

notice is directed) following the day the same is deposited with the commercial
courier if sent by commercial overnight delivery service; or (iv) the fifth day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following deposit thereof with the U.S. Postal Service
as aforesaid. Each party, by notice duly given in accordance therewith, may
specify a different address for the giving of any notice hereunder.

15. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of California (without giving effect
to any conflicts or choice of laws provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).

16. Consent to Jurisdiction

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE
AND FEDERAL COURTS LOCATED IN SAN MATEO COUNTY, CALIFORNIA, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN
AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE
ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT
IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH
IN THIS SECTION OR AS PROVIDED IN THE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT,
OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN
ACCORDANCE WITH THE PROVISIONS HEREOF.

EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY
HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM,
IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE SERVICE
OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE DELIVERED
HEREUNDER IN ACCORDANCE WITH SECTION 14 OF THIS AGREEMENT.

17. Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent

 

9



--------------------------------------------------------------------------------

breaches of this Agreement by the other parties and to enforce specifically such
terms and provisions of this Agreement, such remedy being in addition to and not
in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

18. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

19. Section 409A. This section is intended to help ensure that compensation paid
or delivered to you pursuant to this Agreement either is paid in compliance
with, or is exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder (collectively,
“Section 409A”). However, the Company does not warrant to you that all
compensation paid or delivered to you for your services will be exempt from, or
paid in compliance with, Section 409A. You bear the entire risk of any adverse
federal, state or local tax consequences and penalty taxes which may result from
payment of compensation for your services on a basis contrary to the provisions
of Section 409A or comparable provisions of any applicable state or local income
tax laws.

19.1 Amounts Payable On Account of Termination. For the purposes determining
when amounts otherwise payable on account of your termination of employment will
be paid, “termination of employment” or words of similar import, as used in this
Agreement, shall mean the date as of which the Company and you reasonably
anticipate that no further services will be performed by you, and shall be
construed as the date that you first incur a “separation from service” for
purposes of Section 409A on or following termination of employment. Furthermore,
if you are a “specified employee” of a public company as determined pursuant to
Section 409A as of your termination of employment, any amounts payable on
account of your termination of employment which constitute deferred compensation
within the meaning of Section 409A and which are otherwise payable during the
first six months following your termination of employment shall be paid or
provided to you in a lump sum on the earlier of (1) the date of your death and
(2) the first business day of the seventh calendar month immediately following
the month in which your termination of employment occurs.

19.2 Reimbursements. Any taxable reimbursement of business or other expenses, or
any provision of taxable in-kind benefits to you, as specified under this
Agreement, shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code (and, as a result, if there is a
maximum dollar amount of expense reimbursement specified in this Agreement, only
expenses in the first taxable year in which you could incur eligible expenses
shall be eligible for reimbursement, to the limitation specified); (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. Any reimbursement of taxes, as specified under
this Agreement, shall be paid in any event not later than the end of your
taxable year next following the taxable year in which you remit the applicable
taxes to the appropriate taxing authority.

 

10



--------------------------------------------------------------------------------

19.3 Releases. The payment of any amounts otherwise payable to you on account of
termination of employment under this Agreement which constitute deferred
compensation within the meaning of Section 409A and which are subject (among
other conditions, if any) to a release of claims may be delayed at the
discretion of the Company for up to ninety (90) days following your termination
of employment (without regard to when your release is delivered and becomes
irrevocable (an “Effective Release”)). Regardless of any payment, however, all
such amounts remain conditioned on an Effective Release such that if you fail to
deliver (or if you revoke) your release you will forfeit and must immediately
return such amounts on the Company’s demand.

19.4 Interpretative Rules. In applying Section 409A to compensation paid
pursuant to this Agreement, any right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

20. Severability; Titles and Subtitles; Gender: Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

[The Following Page is the Signature Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

COMPANY:      EXECUTIVE:   VIEWRAY INCORPORATED        By:  

/s/ David P. Bonita

    

/s/ Christopher A. Raanes

Name:   David P. Bonita        Title:   ViewRay Director     
Print Name: Christopher A. Raanes Date:  

January 18, 2013

     Date:  

January 18, 2013

       Address:  



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED ACTIVITIES

 

1. Town of Portola Valley Emergency Preparedness Committee

 

2. Board of Directors of CPAC (Compact Proton Accelerator Corporation)



--------------------------------------------------------------------------------

EXHIBIT B

CARVE-OUT PLAN

ViewRay Illustrative Liquidation Analysis

($ In millions, except per share)

 

Scenario:    With CEO Carveout Transaction Date:                    12/31/2015

 

     Pro Forma for Series D of $26.5 million at $2.086 per share                
OrbiMed Ownership                                                   Conversion  
  Amount     Cumulative Dividend     Liquidation                       Amount  
                                         

Capitalization

   Shares      % FD     Price     Invested     (%)     ($)     Preference      
          Shares     Invested     % of Series     % FD                          
     

Series D

        21.04 %    $ 2.085      $ 25.9        8.0 %    $ 6.1                 
27.26 %      5.74 %           

Series C

     18,616,261         31.57 %    $ 2.086      $ 33.8        8.6 %    $ 13.9   
          $ 10.7        27.48 %      8.67 %           

Series B-1

     15,404,727         26.12 %      $ 25.3        8.0 %    $ 14.9             
$ 7.0        27.69 %      7.23 %           

Series A

        0.88 %      $ 3.0        NA                —                     

Common

        3.60 %        —          NA          —                           

Option Pool

        12.00 %                                 

CEO Options

        5.00 %        —          NA          —                              

 

 

    

 

 

     

 

 

   

 

 

   

 

 

   

 

 

       

 

 

   

 

 

     

 

 

           

Total

     58,977,198         100.00 %      $ 93.0        $ 34.9             
12,764,201      $ 24.7          21.64 %              

 

 

    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Illustrative Transaction Value ($mm)

   

   $ 100.0      $ 125.0      $ 150.0      $ 175.0      $ 200.0      $ 225.0     
$ 250.0      $ 275.0      $ 300.0      $ 325.0      $ 350.0      $ 375.0      $
400.0      $ 425.0      $ 450.0      $ 475.0        500.0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Price Per Share

  

   $ 1.70      $ 2.12      $ 2.57      $ 3.02      $ 3.49      $ 3.97      $
4.45      $ 4.91      $ 5.35      $ 5.80      $ 6.25      $ 6.69      $ 7.14   
  $ 7.59      $ 8.03      $ 8.48      $ 8.92   

Management Carveout of CEO Options % of CEO options carved out

    

     0.0 %      0.0 %      17.2 %      36.8 %      55.3 %      75.9 %      95.4
%      100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0 % 
    100.0 %      100.0 %      100.0 %      100.0 % 

CEO Option pool [% Transaction Value]

   

     0.00 %      0.00 %      0.86 %      1.84 %      2.82 %      3.79 %     
4.77 %      5.00 %      5.00 %      5.00 %      5.00 %      5.00 %      5.00 % 
    5.00 %      5.00 %      5.00 %      5.00 % 

CEO Carve Out ($)

  

   $ 0.0      $ 0.0      $ 1.3      $ 3.2      $ 5.6      $ 8.5      $ 11.9     
  $ 15.0      $ 16.3      $ 17.5      $ 18.8      $ 20.0      $ 21.3      $ 22.5
     $ 23.8      $ 25.0   

Residual to Shareholders, Post Carve Out

   

   $ 100.0      $ 125.0      $ 148.7      $ 171.8      $ 194.4      $ 216.5     
$ 233.1      $ 261.2      $ 285.0      $ 308.7      $ 332.5      $ 356.2      $
380.0      $ 403.7      $ 427.5      $ 451.2      $ 475.0   

Fully Diluted Share Count

  

                                  

Series D

        12.4        12.4        12.4        12.4        12.4        12.4       
12.4        12.4        12.4        12.4        12.4        12.4        12.4   
    12.4        12.4        12.4        12.4   

Series C

        18.6        18.6        18.6        18.6        18.6        18.6       
18.6        18.6        18.6        18.6        18.6        18.6        18.6   
    18.6        18.6        18.6        18.6   

Series B-1

        15.4        15.4        15.4        15.4        15.4        15.4       
15.4        15.4        15.4        15.4        15.4        15.4        15.4   
    15.4        15.4        15.4        15.4   

Series A

        0.4        0.4        0.4        0.4        0.4        0.4        0.4   
    0.4        0.4        0.4        0.4        0.4        0.4        0.4       
0.4        0.4        0.4   

Common

        2.1        2.1        2.1        2.1        2.1        2.1        2.1   
    2.1        2.1        2.1        2.1        2.1        2.1        2.1       
2.1        2.1        2.1   

Option Pool

        7.1        7.1        7.1        7.1        7.1        7.1        7.1   
    7.1        7.1        7.1        7.1        7.1        7.1        7.1       
7.1        7.1        7.1   

CEO Options

  

     2.9        2.9        2.4        2.4        1.3        0.7        0.1     
  —          —          —          —          —          —          —         
—          —          —     

Total

        59.0        59.0        58.5        57.9        57.3        55.7       
56.2        56.0        56.0        56.0        56.0        56.0        56.0   
    56.0        56.0        56.0        56.0   

Fully Diluted % Ownership

   

                                  

Series D

        21.0 %      21.0 %      21.2 %      21.4 %      21.7 %      21.9 %     
22.1 %      22.1 %      22.1 %      22.1 %      22.1 %      22.1 %      22.1 % 
    22.1 %      22.1 %      22.1 %      22.1 % 

Series C

        31.6 %      31.6 %      31.8 %      32.2 %      32.5 %      32.8 %     
33.1 %      33.2 %      33.2 %      33.2 %      33.2 %      33.2 %      33.2 % 
    33.2 %      33.2 %      33.2 %      33.2 % 

Series B-1

        26.1 %      26.1 %      26.3 %      26.6 %      26.9 %      27.1 %     
27.4 %      27.5 %      27.5 %      27.5 %      27.5 %      27.5 %      27.5 % 
    27.5 %      27.5 %      27.5 %      27.5 % 

Series A

        0.7 %      0.7 %      0.7 %      0.7 %      0.7 %      0.7 %      0.7 % 
    0.7 %      0.7 %      0.7 %      0.7 %      0.7 %      0.7 %      0.7 %     
0.7 %      0.7 %      0.7 % 

Common

        3.6 %      3.6 %      3.6 %      3.7 %      3.7 %      3.7 %      3.8 % 
    3.8 %      3.8 %      3.8 %      3.8 %      3.8 %      3.8 %      3.8 %     
3.8 %      3.8 %      3.8 % 

Option Pool

        12.0 %      12.0 %      12.1 %      12.2 %      12.3 %      12.5 %     
12.6 %      12.6 %      12.6 %      12.6 %      12.6 %      12.6 %      12.6 % 
    12.6 %      12.6 %      12.6 %      12.6 % 

CEO Options

  

     5.0 %      5.0 %      4.2 %      3.2 %      2.2 %      1.3 %      0.2 %   
  0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      0.0 %     
0.0 %      0.0 %      0.0 % 

Total

        100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0
%      100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0 % 
    100.0 %      100.0 %      100.0 %      100.0 %      100.0 % 

Liquidation Preference

  

                                  

Series D

        32.0        32.0        32.0        32.0        32.0        32.0       
32.0        32.0        32.0        32.0        32.0        32.0        32.0   
    32.0        32.0        32.0        32.0   

Series C

        52.7        52.7        52.7        52.7        52.7        52.7       
52.7        52.7        52.7        52.7        52.7        52.7        52.7   
    52.7        52.7        52.7        52.7   

Series B-1

        15.3        40.2        40.2        40.2        40.2        40.2       
40.2        40.2        40.2        40.2        40.2        40.2        40.2   
    40.2        40.2        40.2        40.2   

Series A

        —          0.1        3.0        3.0        3.0        3.0        3.0   
    3.0        3.0        3.0        3.0        3.0        3.0        3.0       
3.0        3.0        3.0   

Total

        100.0        125.0        127.9        127.9        127.9        127.9
       127.9        127.9        127.9        127.9        127.9        127.9   
    127.9        127.9        127.9        127.9        127.9   

Residual, Post Preferences

  

     —          —          20.8        43.8        66.4        88.5        110.1
       133.3        157.1        180.8        204.6        228.3        252.1   
    275.8        299.6        323.3        347.1   

Participation

        —          —                                   

Series D

        —          —          4.4        9.4        14.4        19.4        24.3
       29.5        34.8        40.0        45.3        50.6        55.8       
61.1        66.3        71.6        76.9   

Series C

        —          —          6.6        14.1        21.6        29.0       
36.5        44.3        52.2        60.1        68.0        75.9        83.7   
    91.6        99.5        107.4        115.3   

Series B-1

        —          —          5.5        11.7        17.9        24.0       
30.2        36.7        43.2        49.7        55.2        62.8        69.3   
    75.8        82.4        88.9        95.4   

Series A

        —          —          0.1        0.3        0.5        0.6        0.8   
    0.9        1.1        1.3        1.5        1.6        1.8        2.0       
2.1        2.3        2.5   

Common

        —          —          0.8        1.6        2.5        3.3        4.2   
    5.1        6.0        6.9        7.8        8.7        9.5        10.4     
  11.3        12.2        13.1   

Option Pool

        —          —          2.5        5.4        8.2        11.0        13.9
       16.8        19.8        22.8        25.8        28.8        31.8       
34.8        37.8        40.8        43.8   

CEO Options

  

     —          —          0.9        1.4        1.5        1.1        0.3     
  —          —          —          —          —          —          —         
—          —          —           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

        —          —          20.8        43.8        66.4        88.5       
110.1        133.3        157.1        180.8        204.6        228.3       
252.1        275.8        299.6        323.3        347.1   

Total Proceeds

  

                                  

Series D

        32.0        32.0        36.4        41.4        46.4        51.4       
56.3        61.5        66.8        72.1        77.3        82.6        87.8   
    93.1        98.4        103.6        108.9   

Series C

        52.7        52.7        59.3        66.8        74.3        81.8       
89.2        97.0        104.9        112.8        120.7        128.6       
136.5        144.3        152.2        160.1        168.0   

Series B-1

        15.3        40.2        45.7        51.9        58.1        64.2       
70.4        76.9        83.4        89.9        96.4        103.0        109.5
       116.0        122.6        129.1        135.6   

Series A

        —          0.1        3.2        3.3        3.5        3.7        3.8   
    4.0        4.1        4.3        4.5        4.7        4.8        5.0       
5.2        5.3        5.5   

Common

        —          —          0.8        1.6        2.5        3.3        4.2   
    5.1        6.0        6.9        7.8        8.7        9.5        10.4     
  11.3        12.2        13.1   

Option Pool

        —          —          2.5        5.4        8.2        11.0        13.9
       16.8        19.8        22.8        25.8        28.8        31.8       
34.8        37.8        40.8        43.8   

CEO Options

  

     —          —          2.2        4.6        7.1        9.6        12.2     
  13.8        15.0        16.3        17.5        18.8        20.0        21.3
       22.5        23.8        25.0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

        100.0        125.0        150.0        175.0        200.0        225.0
       250.0        275.0        300.0        325.0        350.0        375.0   
    400.0        425.0        450.0        475.0        500.0   

Return Multiple

  

                                  

Series D

        1.2 x      1.2 x      1.4 x      1.6 x      1.8 x      2.0 x      2.2 x 
    2.4 x      2.6 x      2.8 x      3.0 x      3.2 x      3.4 x      3.6 x     
3.8 x      4.0 x      4.2 x 

Series C

        1.4 x      1.4 x      1.5 x      1.7 x      1.9 x      2.1 x      2.3 x 
    2.5 x      2.7 x      2.9 x      3.1 x      3.3 x      3.5 x      3.7 x     
3.9 x      4.1 x      4.3 x 

Series B-1

        0.6 x      1.6 x      1.8 x      2.1 x      2.3 x      2.5 x      2.8 x 
    3.0 x      3.3 x      3.6 x      3.8 x      4.1 x      4.3 x      4.6 x     
4.8 x      5.1 x      5.4 x 

Series A

        0.0 x      0.0 x      1.0 x      1.1 x      1.2 x      1.2 x      1.3 x 
    1.3 x      1.4 x      1.4 x      1.5 x      1.5 x      1.6 x      1.6 x     
1.7 x      1.8 x      1.8 x 

Proceeds Per Share

  

                                  

Series D

      $ 2.58      $ 2.58      $ 2.93      $ 3.34      $ 3.74      $ 4.14      $
4.54      $ 4.96      $ 5.33      $ 5.81      $ 6.23      $ 5.65      $ 7.08   
  $ 7.50      $ 7.93      $ 8.35      $ 8.77   

Series C

      $ 2.83      $ 2.83      $ 3.19      $ 3.59      $ 3.99      $ 4.39      $
4.79      $ 5.21      $ 5.63      $ 6.06      $ 6.48      $ 6.91      $ 7.33   
  $ 7.75      $ 8.18      $ 8.60      $ 9.03   

Series B-1

      $ 0.99      $ 2.61      $ 2.97      $ 3.37      $ 3.77      $ 4.17      $
4.57      $ 4.99      $ 5.41      $ 5.84      $ 6.26      $ 6.68      $ 7.11   
  $ 7.53      $ 7.96      $ 8.38      $ 8.80   

Series A

      $ 0.00        $ 7.96      $ 8.36      $ 8.76      $ 9.16          $ 10.40
     $ 10.83      $ 11.25      $ 11.67      $ 12.10      $ 12.52      $ 12.95   
  $ 13.37      $ 13.79   

Common

      $ 0.00      $ 0.00        $ 0.76      $ 1.16            $ 2.80      $ 3.23
     $ 3.65      $ 4.07      $ 4.50      $ 4.92      $ 5.35      $ 5.77      $
6.19   

Option Pool

      $ 0.00      $ 0.00        $ 0.76      $ 1.16            $ 2.80      $ 3.23
     $ 3.65      $ 4.07      $ 4.50      $ 4.92      $ 5.35      $ 5.77      $
6.19   

CEO Options

  

   $ 0.00      $ 0.00      $ 0.73      $ 1.57      $ 2.42      $ 3.27      $
4.13      $ 4.66      $ 5.09      $ 5.51      $ 5.93        $ 6.78      $ 7.21
     $ 7.63      $ 8.05     

CEO % of Total Proceeds

  

     0.00 %      0.00 %      1.44 %      2.65 %      3.56 %      4.29 %       
5.00 %      5.00 %      5.00 %      5.00 %      5.00 %      5.00 %      5.00 % 
    5.00 %      5.00 %      5.00 % 